Citation Nr: 1423005	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for left ear hearing loss.

2.  Entitlement to a compensable disability rating for right ear hearing loss.    


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In April 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record. 

A Power of Attorney (POA) executed in June 2013 appoints the above-named private attorney as the Veteran's newly appointed representative.

In this case, the Board reopens the service connection claim for left ear hearing loss.  The reopened claim, as well as the increased rating claim for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is currently in effect for right ear hearing loss.

2.   In an unappealed March 2000 rating decision, the RO determined that the Veteran's current left ear hearing loss was not etiologically related to his military service, finding that his left ear hearing loss pre-existed service and was not permanently aggravated therein.  

3.   In an October 2006 decision, the Board declined to reopen the service connection claim for left ear hearing loss.  The Veteran did not appeal or request reconsideration of the Board decision.

4.  The evidence received since the October 2006 Board decision, specifically to include October 2009 and June 2011 medical opinions which indicate that the Veteran showed audiometric threshold shifts in service, relates to the unestablished fact as to whether the Veteran's pre-existing left ear hearing loss was permanently aggravated during service.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  The October 2006 Board decision declining to reopen the service connection claim for left ear hearing loss is final and binding.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2013). 

3.   New and material evidence has been received to reopen the service connection claim for left ear hearing loss.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2006, the Board declined to reopen a claim for service connection for left ear hearing loss.  This is the last final decision in this matter.  Evidence received since that time includes addendums in October 2009 and June 2011 wherein the VA examiners noted that there had been a shift in the audiometric thresholds in service. This evidence relates to the unestablished fact as to whether the Veteran's pre-existing left ear hearing loss was permanently aggravated during service.

The Board finds that this VA medical evidence is both new and material, and when its credibility is presumed, relates to an unestablished element, and raises a reasonable possibility of substantiating the claim.   The petition to reopen will be allowed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for left ear hearing loss is reopened; to that extent, the appeal is granted.

REMAND

The Veteran is currently diagnosed with bilateral hearing loss, but service connection is in effect for hearing loss in the right ear only.  Remand is necessary to obtain a medical opinion as to the etiology of the left ear hearing loss and to afford the Veteran an additional VA audiology examination to determine the current severity of his right ear hearing loss.  

Although the VA audiology examinations conducted in October 2009 and May 2011 were scheduled in connection with the Veteran's increased rating claim for right ear hearing loss, the Board observes that both examiners incorrectly stated that service connection is in effect for hearing loss in both ears and evaluated both ears.  At any rate, as indicated above, both examiners noted the presence of shift audiometric thresholds in service.   See October 2009 and June 2011 addendums.  Clarification is therefore needed as to whether these audiometric threshold shifts in service pertained to the Veteran's left ear, and if so, whether those shifts represent a permanent worsening of disability during service.  

In addition, during the April 2012 Board hearing, the Veteran testified that his right ear hearing loss has worsened since last examined by VA in May 2011.  A new examination should be afforded to him.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination in connection with his service connection claim for left ear hearing loss and his increased rating claim for right ear hearing loss.  The claims folder must be made available to and reviewed by the examiner.   

PLEASE NOTE THAT THE VETERAN IS ONLY SERVICE CONNECTED FOR RIGHT EAR HEARING LOSS AND HIS LEFT EAR HEARING LOSS PRE-EXISTED HIS MILITARY SERVICE.
The VA examiner is asked to respond to the following:

a.  Determine the current severity of the Veteran's service-connected RIGHT EAR hearing loss disability.  All testing deemed necessary by the examiner must be performed and the results reported in detail, including all pure tone thresholds, pure tone threshold averages and Maryland CNC tests.   

b.  Determine whether there is clear and unmistakable evidence that the pre-existing LEFT ear hearing loss was NOT aggravated beyond its natural progression during service.  

**Reconcile the opinion with the October 2009 and June 2011 addendums indicating the presence of shift audiometric thresholds in service.  

If the examiner determines he or she cannot provide this requested medical comment without resorting to mere speculation, then he or she must also discuss why an opinion is not possible or feasible, such as by specifying whether he needs the benefit of additional evidence, information, or other procurable data, or there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted and there is no known cause, etc. In other words, merely stating that he or she cannot comment will not suffice. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.   

2.  Then readjudicate the service connection claim for left ear hearing loss and the increased rating claim for right ear hearing loss.  If the issues on appeal continue to be denied, the Veteran and his attorney must be provided a supplemental statement of the case.   The Veteran must then be given an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


